My reason for thinking that the trust has not yet terminated is that under the terms of the trust deed there could be no distribution of the corpus of the estate either to Edward, if he were living, or to his heirs now that he is dead, until the death of Caroline, the surviving beneficiary of the trust. Until that event the trust continues and the corpus is not distributable. When she dies, and not until then, the trust will cease and the corpus will become the property of those who are then Edward's heirs. The trust deed is the law of the case. *Page 38